Title: To George Washington from Edward Newenham, 15 August 1795
From: Newenham, Edward
To: Washington, George


          
            My Dear Sir
            Rathdrum [Ireland] 15 August 1795
          
          I need not say much in favor of my old Friend, Mr James Napper Tandy, who will have the Honor to deliver this Letter to your Excellency; His Character & Principles are well Known on Both Sides the Atlantic.
          He was among the Foremost in this Kingdom, particularily in the City of Dublin to Support the Just Rights of your Glorious & Happy Fellow-Citizens—he Succesfully opposed the Introduction of Germans Troopes into Ireland, when the Ministry of that Day wishd to send all our Troopes to America—that was at a Critical Moment for America he not only Spoke in your favor in Public, but his Pen was Employed in the service of America.
          I have just receivd the Treaty with Great Brittain as publishd by Mr Franklin Bache—which in my Mind reflects the Highest Honor & m⟨ar⟩ks the Wisdom of both Nations, as there is a just & reciprocal Trade Settled; I have Ever been of opinion, that it will be for the Benefit of the States & of these Islands to Live in the Strictest Amity & alliance, & that America should never hazard a War with any European Nation untill she has 20 Sail of the Line; at that Pe[r]iod Nature points out to her, a Settlement in the East Indies, St Domingo &c. in the West Indies, & one or 2 in South America to Share the Mines of Mexico & Peru; I have published the Treaty in one of our Irish papers, & also the Votes of the Senate.
          your friendly reception of those whom I had The honour to Introduce to you demands my most Gratefull thanks, I trust, that Kearney, the Painter & Stucco Man will preserve the Character he had in this Kingdom; he mentions your Excellency in

Terms of the most respectfull Gratitude—I find, by his Letters, that Several of his Connections are soon to follow him.
          In this Letter I do not touch on the Political State of Europe—in my Next I shall write fully.
          Lady Newenham desires to be most affectionately remembred to you & Mrs Washington, to whom I request my Sincere regards. I have the Honor, to be, with Sincere Esteem yr Excellency’s most faithfull & affte Hble Sert
          
            Edward Newenham
          
          
            I have been, with Lady Newenham, in the mountains of this County (Wicklow) for the benefit of our Health—our Coughs, of 12 Months Standing, are entirely Cured, & we are as well as we were 10 years agoe—the Harvest here is abundant—& likely to be reaped in a good Season.
          
        